DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 58-61 are rejected under 35 U.S.C. 103 as being unpatentable over Zdeblick et al. 2004/019302 in view of Kuraguntla et al. 2014/0214149.  
Zdeblick et al. discloses:
A method for monitoring an integrity of a medical tube (see [0005] which states “…it would be desirable to provide improved catheters, implantable stimulation leads, and other devices for the intravascular….” thus it equates to a medical tube) implanted in a patient, the method comprising:  
a.    receiving an interrogation request (see [0024] which states “….A network of multiplexed sensors residing on parallel conductors residing in the patient is interrogated.”) from a patient within whom the medical tube is implanted, where the medical tube receives the interrogation request wirelessly (see [0020; 0046]);

b.    sensing a parameter by a sensor located on or within the medical tube, where the sensing occurs at an interrogation time in response to the interrogation request (see the abstract; [0024] which states “…A network of multiplexed sensors residing on parallel conductors residing in the patient is interrogated….”) from the patient, and where the sensing generates a sensed measurement at an event recording (see [0005] which explains that “effectors” are sensors and/or actuators; and see [0047] which disclose measuring one or more parameters)

c.    monitoring continuously by the sensor located on or within the medical tube or implant (see [0041; 0044; 0052; ] for methods of monitoring), to provide a set of sensed parameters, where none of the sensed parameters are obtained in response to the interrogation request from the patient, to provide a sensed measurement by the sensor at the interrogation time; and

d.    comparing the sensed measurement obtained at the event recording to the sensed measurement obtained at about the interrogation time to thereby obtain information about the integrity of the medical tube ([0089] states “
“….comparison of sensor responses at different locations in the hollow conduit could be useful for assessing changes in various data parameters of interest that have been mentioned herein. This embodiment in particular is useful for assessing changes in various data parameters as a function of location since the sensor would be oriented and disposed in a similar fashion with the conduit at various locations….”); regarding claim 59 Zdeblick et al. discloses the use of two or more effectors which may transmit and/or receive signals (see [0008])
	However Zdeblick et al. does not specifically state that the interrogation request is from the patient.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Zdeblick et al. and have the patient receiving an interrogation request because Zdeblick et al. disclosure is broad and states “….A network of multiplexed sensors residing on parallel conductors residing in the patient is interrogated….” (See [0024]) thus the patient is capable of performing the interrogation task.
	Regarding claim 61 Zdeblick et al. does not disclose the use of a cell phone, watch or glasses.  Kuraguntla et al. teaches an implantable device with sensors for measuring various parameters and that “….providing an enabled device that interrogates the prosthesis. The enabled device may comprise a pacemaker, an implantable device, bedside monitor, a glucose meter, a blood pressure meter, a smart phone, a smart watch, or an Internet connected device….” (See [0032]).  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Zdeblick et al. and provide a sensed measurement output to a cell phone, smart watch or glasses because Zdeblick et al. states remote devices may be utilized with the invention [0008] located at either on or apart from the carrier.



Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 62-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,499,855 (hereafter ‘855) in view of 10,524,694  (‘694).  
Patent ‘’855 discloses the invention as currently claimed comprising:   A medical tube (this equates to the endovascular stent graft as mentioned in independent claims 1 and  a unique tube identifying number  (see claim 18); and 
b. a plurality of sensors located on or within the medical tube, each of the
plurality of sensors (see claim 14) having a sensor identifying number.  However ‘855 does not specifically recite “…where the sensor identifying number is either (i) unique to each sensor; or (ii) unique to each sensor of a specific measuring type.”  It is obvious to ne having ordinary skill in the art that because a unique number is claimed and a plurality of sensors that each sensor would have a unique id number.
. 


Allowable Subject Matter

5.	Claims 70-74 are allowed.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        August 9, 2021